In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                     Filed: November 12, 2020

*************************
AMY GALLANTER,                               *      No. 19-1291V
                                             *
                        Petitioner,          *      Special Master Sanders
v.                                           *
                                             *
SECRETARY OF HEALTH                          *      Stipulation for Award; Influenza (“Flu”)
AND HUMAN SERVICES,                          *      Vaccine; Guillain-Barré Syndrome
                                             *      (“GBS”)
                        Respondent.          *
*************************
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.
Mark K. Hellie, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

       On August 27, 2019, Amy Gallanter (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that the influenza (“flu”) vaccine she received on October 3, 2017,
caused her to develop Guillain-Barré Syndrome (“GBS”). Pet. at 1, ECF No. 1. Petitioner further
alleged that her injury lasted more than six months. Id. ¶ 34.

        On November 4, 2020, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Stipulation ¶ 7, ECF No. 20. Respondent
denies that the flu vaccine caused Petitioner’s alleged GBS or any other injury. Id. ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. I find the
stipulation reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

         The parties stipulate that Petitioner shall receive the following compensation:

1
  This Decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available
to anyone with access to the Internet. As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
                A lump sum of $110,000.00 in the form of a check payable to
                [P]etitioner. This amount represents compensation for all damages that
                would be available under 42 U.S.C. § 300aa-15(a).

Id. ¶ 8.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

           IT IS SO ORDERED.

                                                     s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2